El Juez Asociado Sr. Aldbey,
emitió la opinión del tribunal.
Celso Lorenzo suscribió un documento como apoderado de Emilio Faura en el cual autorizó a Alejandro Laborde para que gestionase el cobro de $1,600 debidos a Faura por la corporación “Borinquen Sugar Company” por arrendamien-tos de tierras y se comprometió a aceptar en pago de dicho crédito el cincuenta por ciento, quedando lo demás que se cóbrase a beneficio de Laborde por las gestiones que tenía que hacer para el cobro.
Demandó Laborde a Celso Lorenzo como apoderado de Emilio Fanra para que le pagase $800 como indemnización de los peí-juicios que alega haber sufrido por incumplimiento de la obligación a que nos hemos referido y la corte inferior *736condenó al demandado a que, como apoderado de Faura, pa-gase la cantidad reclamada, de cuya sentencia apeló el de-mandado para ante nosotros.
Sostiene el apelante en su alegato escrito que la demanda no aduce hechos' suficientes para determinar una causa de acción-y su condena porque no expone que el apoderado tenía facultades para celebrar el contrato por cuyo incumplimiento-ha sido condenado.
Este pleito estuvo en esta corte en grado de apelación con otros más del mismo apelado (23 D. P. R. 99) y fue resuelto dé acuerdo con la opinión' escrita en el caso de Laborde v. Toro Ríos, 23 D. P. R. 92. En este caso la acción estaba dirigida contra Toro Ríos obligado en su persona propia y no se consideró la cuestión que ahora propone el apelante. Tampoco fue suscitada ni considerada en otra apelación in-terpuesta contra la sentencia que dejó de considerar cierta prueba. Laborde v. López, 26 D. P. R. 534.
•La demanda no tiene alegación alguna, ni en el juicio se presentó prueba, de que Emilio Faura hubiera concedido facultades a Celso Lorenzo para celebrar el contrato por cuyo incumplimiento reclama indemnización de perjuicios el de-mandante. No basta alegar en una demanda que una persona se obligó por medio de otra, que actuaba como apode-rado, a dar o a hacer determinada cosa sino que es necesario alegar, y en su caso probar, que el apoderado estaba facul-tado por su mandante para contraer la obligación, porque ninguno puede contratar a nombre de otro ni obligarlo sin estar por éste autorizado, siendo nulo el contrato celebrado a nombre de otro por quien no tenga su autorización o repre-sentación legal a no ser que sea ratificado por la persona a cuyo favor se otorgue, antes de ser revocada por la otra parte contratante. Artículo 1226 del Código Civil. Colón v. Schluter & Co., S. en C., 27 D. P. R. 848. Por falta de esa alegación y prueba la corte inferior cometió error al condenar a Celso Lorenzo como apoderado de Emilio Faura.
En vista de la conclusión a que hemos llegado, no teñe-*737nios necesidad de considerar el otro motivo del recurso ba-sado en la insuficiencia de la prueba ni la cuestión que oral-mente suscitó el apelante en la vista de la apelación sobré si la presente acción tiene que dirigirse contra Faura y no contra su apoderado Lorenzo.
La sentencia apelada debe ser revocada y dictarse otra declarando sin lugar la demanda sin especial condena de costas.

Revocada la sentencia apelada y declarada sin lugar la demanda sin especial condena de costas.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutebison.